            Case 4:18-cv-00356-JM Document 39 Filed 11/21/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CYNTHIA D’ABADIE                                                                PLAINTIFF

       v.                            Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                         DEFENDANT


                           JOINT MOTION FOR CONTINUANCE

       Comes now Plaintiff and Defendant, by their respective attorneys, and for their Joint

Motion for Continuance (“Motion”), allege and state:

       1.      This case is set for trial on December 9, 2019. Counsel for Defendant has a week

long hearing before the Financial Industry Regulatory Authority on that date, which has been

scheduled for over a year, before this case was initially continued.

       2.      Defendant’s counsel has conferred with Plaintiff’s counsel and they have no

objection to this continuance.

       3.      The parties request a first-out trial setting of August 2020.

        WHEREFORE, the parties, through their counsel, request that the Court set a new

scheduling order that will extend the current deadlines by two months.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Telephone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                                      ckees@bbpalaw.com

                                              By:          W. Cody Kees
                                                      Jay Bequette, Bar Number 87012
                                                      W. Cody Kees, Bar Number 2012118
